     Case 5:19-cv-00946-JFW-KS Document 24 Filed 04/15/20 Page 1 of 2 Page ID #:881




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
      JOSE LUIS LEDESMA,                )           NO. EDCV 19-946-JFW (KS)
11                                      )
                    Plaintiff,
12           v.                         )
                                        )           ORDER ACCEPTING FINDINGS AND
13                                      )           RECOMMENDATIONS OF UNITED
      COMMISSIONER OF SOCIAL            )           STATES MAGISTRATE JUDGE
14
      SECURITY,                         )
15                     Defendant.       )
16    _________________________________ )
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the records

19    herein, the Report and Recommendation of United States Magistrate Judge (“Report”),

20    Defendant’s Objections to the Report and Recommendation (“Objections”), and Plaintiff’s

21    Reply to Defendant’s Objections. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.

22    72(b), the Court has conducted a de novo review of those portions of the Report to which

23    objections have been stated. The Court concludes that the arguments presented in the

24    Objections do not affect or alter the analysis and conclusions set forth in the Report.

25
26           Having completed its review, the Court accepts the findings and recommendations set

27    forth in the Report. Accordingly, IT IS ORDERED that the Commissioner’s decision is

28

                                                     1
     Case 5:19-cv-00946-JFW-KS Document 24 Filed 04/15/20 Page 2 of 2 Page ID #:882




1     REVERSED, the case is REMANDED for further proceedings consistent with the Report, and
2     Judgment shall be entered accordingly.
3
4     DATED: April 15, 2020
5                                                      ________________________________
6                                                               JOHN F. WALTER
                                                       UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
